DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-24 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel et al. (US 2003/0211083).
Regarding claims 23-24 and 29:  Vogel et al. (US ‘083) discloses injectable compositions comprising microspheres for dental use [abstract; 0002, 0019], wherein Example 23 [Ex. 23; 0137-0138] prepares a composition as in Ex. 15 [Ex. 15; 0129-0131] by adding glycerol to an aqueous solution of sodium chloride and sodium acetate, and adjusting the pH to 5.9-6.1.  Then 80 g of N-tris-hydroxy-methyl methylacrylamide, 10 g (acrylamido-3-propionamido)-3-triiodo-2,4,6-benzoic acid, 35 mg diethylaminoethylacrylamide, and 10 g N,N-methylene-bis-acrylamide are added to the solution, followed by the addition of ammonium persulfate and N,N,N’,N’-tertraethylenediamine [Ex. 23; 0137-0138].  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
The claimed effects and physical properties, i.e. at least one liquid part has a viscosity of less than 60 cP at 25 oC [instant claim 23]; at least one liquid part has a viscosity of less than 20 cP at 25 oC and at least one liquid part has a viscosity of less than 60 cP at 25 oC for a time sufficient to fill a root canal of a tooth [instant claim 24]; heat curable upon exposure to human body temperature, and the obturation material has a Shore A hardness of at least 40 when cured [instant claim 29], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-8, 13-14, 16, 22, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2003/0211083).
Regarding claims 1-2, 7-8, 13-14, and 22:  Vogel et al. (US ‘083) discloses injectable compositions comprising microspheres for dental use [abstract; 0002, 0019], wherein Example 23 [Ex. 23; 0137-0138] prepares a composition as in Ex. 15 [Ex. 15; 0129-0131] by adding glycerol to an aqueous solution of sodium chloride and sodium acetate, and adjusting the pH to 5.9-6.1.  Then 80 g of N-tris-hydroxy-methyl methylacrylamide, 10 g (acrylamido-3-propionamido)-3-triiodo-2,4,6-benzoic acid, 35 mg diethylaminoethylacrylamide, and 10 g N,N-methylene-bis-acrylamide are added to the solution, followed by the addition of ammonium persulfate and N,N,N’,N’-tertraethylenediamine [Ex. 23; 0137-0138].  Vogel et al. (US ‘083) discloses the pH level of the solution allows the microspheres swell to the desired size [0088-0089, 0099-0100].
While Vogel et al. (US ‘083) does not specifically disclose the pH of the solution of about 7.0 to about 8.4, it would have been obvious to have adjusted the pH level to change the swelling size of the microspheres, as Vogel et al. (US ‘083) discloses the pH level of the solution helps the microspheres swell to the desired size [0088-0089, 0099-0100].  Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 3:  Vogel et al. (US ‘083) discloses methacrylamidopropyltrimethyl-ammonium chloride as a monomer [Ex. 1; 0105].
Vogel et al. (US ‘083) does not disclose Ex. 23 containing methacrylamidopropyltrimethyl-ammonium chloride.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included methacrylamidopropyltrimethyl-ammonium chloride based on the invention of Vogel et al. (US ‘083), and would have been motivated to do so since Vogel et al. (US ‘083) suggests that the composition can contain monomers such as methacrylamidopropyltrimethyl-ammonium chloride [Ex. 1; 0105].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claims 4 and 6:  Vogel et al. (US ‘083) discloses the basic claimed mixture [as set forth above with respect to claim 1 above]; wherein Vogel et al. (US ‘083) discloses acrylamides [Ex. 23; 0129-0131, 0137-0138].
Claim 4 further defines species of the acrylate-based monomer recited in claim 1.  However, as claimed, such species only further define the genus of the acrylate-based monomer (i.e. claims 1 and 4 do not require the mixture to comprise the acrylate-based monomer).
Claim 6 further defines species of the chelating monomer recited in claim 1.  However, as claimed, such species only further define the genus of the chelating monomer (i.e. claims 1 and 6 do not require the mixture to comprise the chelating monomer).
Regarding claim 16:  Vogel et al. (US ‘083) discloses the basic claimed mixture [as set forth above with respect to claim 1 above]; wherein Vogel et al. (US ‘083) discloses ammonium persulfate {thermal initiator}.
Claim 16 further defines species of the light initiator recited in claim 2.  However, as claimed, such species only further define the genus of the optional light initiator (i.e. claims 2 and 16 do not require the mixture to comprise the light initiator).
Regarding claim 22:  Vogel et al. (US ‘083) discloses the basic claimed mixture [as set forth above with respect to claim 1 above]; wherein Vogel et al. (US ‘083) discloses the salt concentration of the solution can be changed to control the degree of swelling of the microspheres [0088-0089, 0099-0100].
While Vogel et al. (US ‘083) does not specifically disclose 20 wt% to 60 wt% aqueous carrier, it would have been obvious to have adjusted the amount of water to adjust the salt concentration of the solution, as Vogel et al. (US ‘083) discloses the salt concentration of the solution can be changed to control the degree of swelling of the microspheres [0088-0089, 0099-0100].  Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 52:  Vogel et al. (US ‘083) discloses heating the solution to 50 oC to polymerize the monomers [0130]; i.e. the monomer solution was exposed to human body temperature (37 oC) while heating to 50 oC.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2003/0211083) as applied to claim 7 above, and further in view of Sovak (CA 2031739)
Regarding claim 10:  Vogel et al. (US ‘083) discloses the basic claimed mixture [as set forth above with respect to claim 7 above].
Vogel et al. (US ‘083) does not disclose 5-N-acrylamido-2,4,6-triiodo-isophthalic acid as the monomer opaque to X-rays.  However, Sovak (CA ‘739) discloses radiopaque monomers based on triiodobenzoic acid derivatives [pg. 4, ln. 20-28], wherein Sovak (CA ‘739) discloses Example 20 [Ex. 20; pg. 24, ln. 8-25] contains 5-N-acrylamido-2,4,6-triiodo-isophthalic acid as the radiopaque monomer [Ex. 20; pg. 24, ln. 8-25].  Vogel et al. (US ‘083) and Sovak (CA ‘739) are analogous art because they are concerned with a similar technical difficulty, namely the polymerization of ethylenically unsaturated triiodo substituted benzoic acid derivatives.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined 5-N-acrylamido-2,4,6-triiodo-isophthalic acid as the radiopaque monomer, as taught by Sovak (CA ‘739) in the invention of Vogel et al. (US ‘083), and would have been motivated to do so since Sovak (CA ‘739) discloses 5-N-acrylamido-2,4,6-triiodo-isophthalic acid as a polymerizable radiopaque monomer based on a triiodobenzoic acid derivative [Ex. 20; pg. 24, ln. 8-25].

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2003/0211083) as applied to claims 2 and 1 above, respectively, and further in view of Rheinberger et al. (EP 0 685 454).  An English machine translation of Rheinberger et al. (EP 0 685 454) was used for citation.
Regarding claims 16-17:  Vogel et al. (US ‘083) discloses the basic claimed mixture [as set forth above with respect to claims 2 and 1 above, respectively].
Vogel et al. (US ‘083) does not disclose a photoinitiator.  However, Rheinberger et al. (EP ‘454) discloses polymerization of ethylenically unsaturated triiodo substituted benzoic acid derivatives [abstract; 0015-0019], wherein the initiator can be a thermal initiator or a photoinitiator [0027] such as camphorquinone [0030].  Rheinberger et al. (EP ‘454) discloses amines, such as triethanolamine [0030] to be used in combination with the photoinitiator.  Vogel et al. (US ‘083) and Rheinberger et al. (EP ‘454) are analogous art because they are concerned with a similar technical difficulty, namely the polymerization of ethylenically unsaturated triiodo substituted benzoic acid derivatives.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined camphorquinone and triethanolamine, as taught by Rheinberger et al. (EP ‘454) in the invention of Vogel et al. (US ‘083), and would have been motivated to do so since Rheinberger et al. (EP ‘454) discloses the initiator can be a photoinitiator [0027] such as camphorquinone [0030], and triethanolamine can be used in combination with the photoinitiator [0030].  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2003/0211083) as applied to claim 2 above, and further in view of Figuly et al. (US 8,062,673).
Regarding claim 19:  Vogel et al. (US ‘083) discloses the basic claimed mixture [as set forth above with respect to claim 2 above]; wherein Vogel et al. (US ‘083) discloses microspheres [abstract].
Vogel et al. (US ‘083) does not disclose 2,2’-azobis[2-(2-imidazolin-2-yl) propane dihydrochloride.  However, Figuly et al. (US ‘673) discloses microspheres [abstract], wherein 2,2’-azobis[2-(2-imidazolin-2-yl) propane dihydrochloride [8:36-66] is an initiator for the polymerization of the ethylenically unsaturated monomers.  Vogel et al. (US ‘083) and Figuly et al. (US ‘673) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of microspheres.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined 2,2’-azobis[2-(2-imidazolin-2-yl) propane dihydrochloride, as taught by Figuly et al. (US ‘673) in the invention of Vogel et al. (US ‘083), and would have been motivated to do so since Figuly et al. (US ‘673) discloses 2,2’-azobis[2-(2-imidazolin-2-yl) propane dihydrochloride [8:36-66] is an initiator for the polymerization of ethylenically unsaturated monomers.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2003/0211083) as applied to claim 1 above, and further in view of Scharp et al. (WO 2004/032881).
Regarding claim 20:  Vogel et al. (US ‘083) discloses the basic claimed mixture [as set forth above with respect to claim 1 above].
Vogel et al. (US ‘083) does not disclose potassium persulfate and triethanolamine.  However, Scharp et al. (WO ‘881) discloses implantable biological materials [abstract], wherein cocatalyst such as potassium persulfate and triethanolamine can be used [0080] for the polymerization of the ethylenically unsaturated monomers.  Vogel et al. (US ‘083) and Scharp et al. (WO ‘881) are analogous art because they are concerned with a similar technical difficulty, namely the polymerization of ethylenically unsaturated monomers for biological materials.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined potassium persulfate and triethanolamine, as taught by Scharp et al. (WO ‘881) in the invention of Vogel et al. (US ‘083), and would have been motivated to do so since Scharp et al. (WO ‘881) discloses cocatalyst such as potassium persulfate and triethanolamine can be used [0080] for the polymerization of the ethylenically unsaturated monomers.  

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2003/0211083) as applied to claim 1 above, and further in view of Figuly et al. (US 8,062,673).
Regarding claim 21:  Vogel et al. (US ‘083) discloses the basic claimed mixture [as set forth above with respect to claim 1 above]; wherein Vogel et al. (US ‘083) discloses microspheres [abstract].
Vogel et al. (US ‘083) does not disclose methacrylic acid.  However, Figuly et al. (US ‘673) discloses microspheres [abstract], wherein methacrylic acid is a monomer for preparing the microspheres [5:17-52].  Vogel et al. (US ‘083) and Figuly et al. (US ‘673) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of microspheres.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined methacrylic acid, as taught by Figuly et al. (US ‘673) in the invention of Vogel et al. (US ‘083), and would have been motivated to do so since Figuly et al. (US ‘673) suggest methacrylic acid is a monomer for preparing the microspheres [5:17-52].

Claim(s) 23-24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sovak (CA 2031739), when taken with 2-propanol SDS; Sigma-Aldrich.
Regarding claims 23-24 and 29:  Sovak (CA ‘739) discloses Example 20 [Ex. 20; pg. 24, ln. 8-25] prepares a composition comprising N-(2,3-dihydroxypropyl)acrylamide, 5-N-acrylamido-2,4,6-triiodo-isophthalic acid, N,N’-methylenebis-acrylamide, ammonium persulfate, and isopropanol [Ex. 20; pg. 24, ln. 8-25].  
Sovak (CA ‘739) does not specifically disclose two or more liquid parts.  However, at the time of invention, a person having ordinary school in the art would have found it obvious to have prepared two or more liquid parts, as it is prima facie obvious to make components separable.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) [MPEP 2144.04].
Additionally, a prima facie case of obviousness exists where changes in the sequence of adding ingredients derived from the prior art process steps.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) [See MPEP 2144.04].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
The claimed effects and physical properties, i.e. at least one liquid part has a viscosity of less than 60 cP at 25 oC [instant claim 23]; at least one liquid part has a viscosity of less than 20 cP at 25 oC and at least one liquid part has a viscosity of less than 60 cP at 25 oC for a time sufficient to fill a root canal of a tooth [instant claim 24]; heat curable upon exposure to human body temperature, and the obturation material has a Shore A hardness of at least 40 when cured [instant claim 29], would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
2-propanol SDS provides evidence that 2-propanol contains water [§ Test].

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sovak (CA 2031739), when taken with 2-propanol SDS; Sigma-Aldrich as applied to claim 23 above, and further in view of Rheinberger et al. (EP 0 685 454).  An English machine translation of Rheinberger et al. (EP 0 685 454) was used for citation.
Regarding claims 25-26:  Sovak (CA ‘739) discloses the basic claimed material [as set forth above with respect to claim 23 above].
Sovak (CA ‘739) does not disclose degassing the monomer solution.  However, Rheinberger et al. (EP ‘454) discloses polymerization of ethylenically unsaturated triiodo substituted benzoic acid derivatives [abstract; 0015-0019], wherein the monomer solution is freed from oxygen by three freeze-pump-thaw cycles under argon [0041].  Sovak (CA ‘739) and Rheinberger et al. (EP ‘454) are analogous art because they are concerned with a similar technical difficulty, namely the polymerization of ethylenically unsaturated triiodo substituted benzoic acid derivatives.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined three freeze-pump-thaw cycles, as taught by Rheinberger et al. (EP ‘454) in the invention of Sovak (CA ‘739), and would have been motivated to do so since Rheinberger et al. (EP ‘454) discloses oxygen removal by three freeze-pump-thaw cycles [0041].

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2003/0211083) as applied to claim 23 above, and further in view of Rheinberger et al. (EP 0 685 454).  An English machine translation of Rheinberger et al. (EP 0 685 454) was used for citation.
Regarding claims 34:  Vogel et al. (US ‘083) discloses the basic claimed material [as set forth above with respect to claim 23 above].
Vogel et al. (US ‘083) does not disclose photoinitiator.  However, Rheinberger et al. (EP ‘454) discloses polymerization of ethylenically unsaturated triiodo substituted benzoic acid derivatives [abstract; 0015-0019], wherein the initiator can be a thermal initiator or a photoinitiator [0027] such as camphorquinone [0030].  Vogel et al. (US ‘083) and Rheinberger et al. (EP ‘454) are analogous art because they are concerned with a similar technical difficulty, namely the polymerization of ethylenically unsaturated triiodo substituted benzoic acid derivatives.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined camphorquinone, as taught by Rheinberger et al. (EP ‘454) in the invention of Vogel et al. (US ‘083), and would have been motivated to do so since Rheinberger et al. (EP ‘454) discloses the initiator can be a photoinitiator [0027] such as camphorquinone [0030].
The claimed effects and physical properties, i.e. a hardness of at least 40 Shore A within 40 seconds of exposure to light energy [instant claim 34], would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2003/0211083) as applied to claim 52 above, and further in view of Rheinberger et al. (EP 0 685 454).  An English machine translation of Rheinberger et al. (EP 0 685 454) was used for citation.
Regarding claim 53:  Vogel et al. (US ‘083) discloses the basic claimed method [as set forth above with respect to claim 52 above].
Vogel et al. (US ‘083) does not disclose degassing the monomer solution.  However, Rheinberger et al. (EP ‘454) discloses polymerization of ethylenically unsaturated triiodo substituted benzoic acid derivatives [abstract; 0015-0019], wherein the monomer solution is freed from oxygen by three freeze-pump-thaw cycles under argon [0041].  Vogel et al. (US ‘083) and Rheinberger et al. (EP ‘454) are analogous art because they are concerned with a similar technical difficulty, namely the polymerization of ethylenically unsaturated triiodo substituted benzoic acid derivatives.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined three freeze-pump-thaw cycles, as taught by Rheinberger et al. (EP ‘454) in the invention of Vogel et al. (US ‘083), and would have been motivated to do so since Rheinberger et al. (EP ‘454) discloses oxygen removal by three freeze-pump-thaw cycles [0041].

Allowable Subject Matter
Claims 35, 39, 44, 49 are allowable.
Claims 54 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Vogel et al. (US 2003/0211083) and Sovak (CA 2031739) do not disclose the claimed compositions.  Vogel et al. (US 2003/0211083) does not disclose curing the composition within a root canal (methods of claims 54 and 56).

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767